Reynolds, J.
Appeal from a judgment of the Supreme Court, Schenectady County, entered upon a jury verdict of no cause of action and from an order of that court to set aside the verdict pursuant to CPLR 4404. We find present nothing but issues of fact and credibility which were properly submitted for the jury’s deliberation and find no reason to disturb its determination. Nor do we find that any of the additional grounds advanced, if, in fact, error, would warrant a reversal here. Judgment and order affirmed, without costs. Herlihy, J. P., Taylor, Aulisi and Staley, Jr., JJ., concur.